PER CURIAM.
By administrative order dated October 25, 1999, this Court established the Ad Hoc Committee on Implementation of the Kayla McKean Act (“Ad Hoc Committee”) and directed it to address the following question:
How can the judicial branch comply with the intent of the Kayla McKean Act to have information provided to the Department of Children and Families without impinging upon separation of powers, the prohibition against ex parte contacts, the impartiality of the judiciary and other important policy issues?
*378In response, the Ad Hoc Committee on December 30, 1999, submitted an interim report to this Court recommending several proposed amendments to the Rules of Judicial Administration that would subject judges to judicial sanctions if they failed to provide notice to the Department of Children and Families when, in the course of their official duties, the judges had reasonable cause to suspect that a child is a victim of abuse, abandonment, or neglect. This Court published the proposed amendments in the January 15, 2000, edition of The Florida Bar News, received several comments thereon, and ultimately held oral argument in this case on May 8, 2000. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The proposed rules have generated significant opposition from, among others, both the Rules of Judicial Administration Committee and the Family Law Rules Committee. In addition, the Legislature has now amended the very Act that gave rise to this Court’s appointment of the Ad Hoc Committee and the imposition of a strict deadline on the Ad Hoc Committee to make its recommendations.
While we appreciate the concerns expressed at oral argument by the Co-Chairs of the Ad Hoc Committee, we are also mindful of the competing concerns voiced by those who spoke in opposition regarding the impartiality of the judiciary and its proper role in protecting the best interests of children. We therefore decline to adopt the proposed rules at this time. We welcome any suggestions from all interested parties, including the Rules of Judicial Administration Committee, the Family Law Rules Committee, and the Ad Hoc Committee as to whether this issue should be studied further and any alternative approaches considered.
We commend the work of the Ad Hoc Committee, comprised of Judge Daniel Dawson (Co-Chair), Judge Robert L. Doy-el (Co-Chair), Judge Nikki Ann Clark, Judge Walter Colbath, Jr., Judge Janet Ferris, and Judge Amy Karan. We wish to express not only our gratitude for all of the committee members’ hard work, but also our hope that these dedicated individuals will continue to provide meaningful input on this very important matter.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.